                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

JACK NORMAN CATES,                     )
                                       )
                 Plaintiff,            )
                                       )
           v.                          )        1:20cv200
                                       )
JESUS SANDOVAL, Individually           )
and as an Officer of the Durham        )
Police Department; THE CITY OF         )
DURHAM, NORTH CAROLINA; THE            )
DURHAM POLICE DEPARTMENT; and          )
THE CITY COUNCIL OF THE CITY OF        )
DURHAM, NORTH CAROLINA,                )
                                       )
                 Defendants.           )

                      MEMORANDUM OPINION AND ORDER

THOMAS D. SCHROEDER, Chief District Judge.

     Plaintiff      Jack   Norman   Cates   brings    this   action   against

Defendants Jesus Sandoval and the Durham Police Department, the

City of Durham, and the City Council of the City of Durham

(collectively “City of Durham” or “City Defendants”) alleging

multiple counts stemming from an investigation of Cates in January

2017.   (Doc. 3.)    Before the court are motions to dismiss pursuant

to Federal Rule of Civil Procedure 12(b)(6) filed by Sandoval (Doc.

7) and the City of Durham (Doc. 9), as well as a motion to amend

the complaint filed by Cates (Doc. 21).              The motions are fully

briefed.   For the reasons set forth below, Cates’s motion to amend

his complaint will be granted, Sandoval’s motion to dismiss will

be granted in part and denied in part, and the City of Durham’s




    Case 1:20-cv-00200-TDS-JEP Document 26 Filed 09/23/20 Page 1 of 19
motion to dismiss will be granted.

I.   BACKGROUND

     Because    the   court    grants       Cates’s   motion    to   amend   his

complaint, the court recounts the facts as set out in the proposed

pleading in the light most favorable to Cates.

     Cates was an agent with the Alcohol Law Enforcement (“ALE”)

branch of the North Carolina State Bureau of Investigation (“SBI”)

when, in January 2017, a woman alleged he and other ALE agents

raped, kidnapped, and sexually assaulted her.              (Doc. 21-1 ¶¶ 8,

10.) Defendant Jesus Sandoval, a Durham Police Department officer,

investigated    the    sexual    assault       complaint       against   Cates,

ultimately applying for and obtaining a search warrant as to him.

(Id. ¶¶ 12-15.) According to Cates, the sexual assault allegations

against him were false.       (Id. ¶ 11.)      Moreover, Cates alleges that

Sandoval and the Durham Police Department “knew or should have

known that there was no legal basis” for the search warrant,

because a surveillance videotape that Sandoval allegedly viewed

before applying for the warrant showed there was no sexual assault.

(Id. ¶¶ 12, 14.)      As a result of the search warrant, Cates claims

he was “detained by the North Carolina SBI at SBI headquarters”

where he “was not permitted to leave on his accord” and was

“humiliated by being exhibited to colleagues and co-workers.” (Id.

¶ 16.)

     Cates filed a five-count complaint on January 10, 2020, in

                                        2



     Case 1:20-cv-00200-TDS-JEP Document 26 Filed 09/23/20 Page 2 of 19
the General Court of Justice, Superior Court Division in Durham

County, North Carolina, alleging false imprisonment and arrest

(Count I); assault and battery (Count II); violations of the First,

Fourth, Fifth, and Fourteenth Amendments of the U.S. Constitution

(Count III); violations of Article I, Sections 18 and 20 of the

North    Carolina   Constitution     (Count     IV);    and   “infliction   of

emotional distress” (Count V).             (Doc. 3.)     On March 2, 2020,

Defendants filed their Notice of Removal with this court.               (Doc.

1.)     On March 9, 2020, both Sandoval and the City of Durham filed

motions to dismiss.      (Docs. 7, 9.)      In response, on April 29, 2020,

Cates moved to amend his complaint (Doc. 21), and Sandoval has

responded to that motion (Doc. 24).

II.   ANALYSIS

      A.    Motion to Amend Complaint

      Because Cates moved to amend his complaint in response to the

pending motions to dismiss, the court must decide whether the

dispositive motions have been rendered moot.             While this is true

in some cases, here the proposed amendments are minor and the

parties have addressed the merits of the new allegations in the

combined     briefing.      Judicial       efficiency   therefore    warrants

addressing all motions at this time, starting with the motion to

amend the complaint.

      Under the Federal Rules of Civil Procedure, once 21 days

elapses from service of a motion to dismiss, a plaintiff may amend

                                       3



      Case 1:20-cv-00200-TDS-JEP Document 26 Filed 09/23/20 Page 3 of 19
a pleading only with the opposing party’s written consent or leave

of court.    See Fed. R. Civ. P. 15(a)(2).       Leave should be freely

given “when justice so requires.”          Id.   Leave to amend will be

denied only if (1) the amendment would prejudice the opposing

party, (2) there is bad faith on the part of the moving party, or

(3) the amendment would be futile.        Laber v. Harvey, 438 F.3d 404,

426 (4th Cir. 2006) (en banc).          Here, more than 21 days elapsed

since Defendants filed their motions to dismiss Cates’s original

complaint.    And it is unclear if Cates has the consent of the

parties to amend.1

     The proposed amendments are relatively minor.             Cates has

essentially added limited facts to his prior complaint.                  For

example, he alleges that the sexual assault allegations against

him were false, that Sandoval should have known they were false,

that he was detained by the SBI as a result of the allegedly

improper search warrant Sandoval obtained, and that he was falsely

arrested on or about January 12, 2017, at North Carolina SBI

headquarters.   (See Doc. 21-1 ¶¶ 11, 12, 16, 21.)

     There are no allegations of bad faith on the part of Cates,2


1
  Only Sandoval responded to Cates’s motion for leave to amend the
complaint. (Doc. 24.) Sandoval initially argues that Cates failed to
provide good cause for his amendment (see id. at 4) but then concludes,
“Ofc. Sandoval recognizes the Court’s discretion in deciding whether to
allow this Motion, and therefore does not oppose it.” (Id. at 7.)
2 Again, Sandoval initially suggests that Cates does not have good cause
for his amendment, but ultimately does not oppose amendment. (Doc. 24
at 4, 7.)

                                    4



    Case 1:20-cv-00200-TDS-JEP Document 26 Filed 09/23/20 Page 4 of 19
nor would amendment be futile.       There is also no prejudice.         See

Laber, 438 F.3d at 427 (prejudicial amendment is one that raises

a new legal theory right before trial, as opposed to an amendment

that merely adds a new theory of recovery before any discovery);

Davis v. Piper Aircraft Corp., 615 F.2d 606, 613 (4th Cir. 1980)

(“Because defendant was from the outset made fully aware of the

events giving rise to the action, an allowance of the amendment

could not in any way prejudice the preparation of the defendant’s

case.”).   Given the early stage of litigation, the fact that

Defendants would have been on notice of the general nature of

Cates’s allegations from his original complaint, and the strong

policy in favor of granting leave to amend, the court will grant

Cates’s motion to amend.     (Doc. 21.)

     B.    Motions to Dismiss

     A motion to dismiss under Rule 12(b)(6) is meant to “test[]

the sufficiency of a complaint” and not to “resolve contests

surrounding the facts, the merits of a claim, or the applicability

of defenses.”   Republican Party of N.C. v. Martin, 980 F.2d 943,

952 (4th Cir. 1992).    To survive such a motion, “a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’”             Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)).       In considering the motion, a

court will “assume as true all . . . well-pleaded facts and draw

                                    5



    Case 1:20-cv-00200-TDS-JEP Document 26 Filed 09/23/20 Page 5 of 19
all reasonable inferences in favor of the plaintiff.”                     Nanni v.

Aberdeen Marketplace, Inc., 878 F.3d 447, 452 (4th Cir. 2017).

“Rule 12(b)(6) protects against meritless litigation by requiring

sufficient factual allegations to raise a right to relief above

the speculative level so as to nudge the claims across the line

from conceivable to plausible.”             Sauers v. Winston-Salem/Forsyth

Cty. Bd. of Educ., 179 F. Supp. 3d 544, 550 (M.D.N.C. 2016)

(alterations and quotations omitted).               Mere legal conclusions are

not accepted as true, and “[t]hreadbare recitals of the elements

of a cause of action, supported by mere conclusory statements, do

not suffice.”      Iqbal, 556 U.S. at 678.

            1.     Defendant Jesus Sandoval

     Sandoval first raises a defense of public official immunity

as to Cates’s common law tort counts.                  (See Doc. 8 at 5-6.)

Sandoval   is    being   sued    in   both    his    official     and   individual

capacities.      As for official capacity immunity, “a municipality

and its officers or employees sued in their official capacities

are immune from suit for torts committed while the officers or

employees are performing a governmental function.”                      Mullins by

Mullins v. Friend, 449 S.E.2d 227, 230 (N.C. App. 1994).                 “A police

officer    in    the   performance    of     his    duties   is   engaged    in   a

governmental function.”         Id.   While a city can waive its official

immunity, see id., the plaintiff has to allege waiver, which Cates

has not done.      Accordingly, Cates failed to state a claim against

                                        6



    Case 1:20-cv-00200-TDS-JEP Document 26 Filed 09/23/20 Page 6 of 19
Sandoval in his official capacity.

     Turning to individual immunity, “[t]he general rule is that

a public official is immune from personal liability for mere

negligence in the performance of his duties, but is not immune if

his actions were corrupt or malicious or if he acted outside and

beyond the scope of his duties.”        Id.   Police officers are public

officials.    Shuping v. Barber, 365 S.E.2d 712, 716 (N.C. App.

1988).   As Sandoval acknowledges, public official immunity can be

overcome when a police officer is alleged to have acted with malice

by want of probable cause.     See Doc. 8 at 6; Fowler v. Valencourt,

423 S.E.2d 785, 788 (N.C. App. 1992), rev’d in part, 435 S.E.2d

530 (N.C. 1993) (“[M]alice can be inferred from the want of

probable cause alone.”).      Here, Cates has alleged that Sandoval

knew the sexual assault allegations against Cates were false

because he watched the surveillance tape showing as much.            (Doc.

21-1 ¶¶ 11-12.)     To the extent that Sandoval allegedly saw the

tape and knew that no sexual assault had occurred, and with no

other facts in the record before the court at this time, it is

plausible that Sandoval lacked probable cause to support the search

warrant for Cates.     Accordingly, accepting as true the factual

allegations in the amended complaint for the purposes of the

present motion, the court finds that Sandoval cannot be determined

to have individual public official immunity at this time.

     Having addressed the immunity issues, the court turns to the

                                    7



    Case 1:20-cv-00200-TDS-JEP Document 26 Filed 09/23/20 Page 7 of 19
five counts in Cates’s amended complaint.

     Count I alleges false imprisonment and arrest.              “A false

arrest is an arrest without legal authority and is one means of

committing a false imprisonment.”         Marlowe v. Piner, 458 S.E.2d

220, 223 (N.C. App. 1995).     Cates has alleged that he was “falsely

arrested and imprisoned on one or more occasions, and specifically

on or about January 12, 2017 at North Carolina SBI headquarters.”

(Doc. 21-1 ¶ 22.)     The complaint provides minimal details, and

elsewhere refers to Cates being merely “detained” on this same

date.   (See id. ¶ 16.)     However, at this point the court cannot

say that Cates has not met his burden at the motion to dismiss

stage on his false arrest claim.        If Cates was arrested “based on”

the search warrant (see id.), and if the search warrant lacked

probable cause, then Cates has stated a claim for false arrest.

See Moore v. Evans, 476 S.E.2d 415, 421 (N.C. App. 1996) (an arrest

“without probable cause lacks legal authority and is therefore

unlawful”).   The court will therefore deny Sandoval’s motion to

dismiss as to Count I.

     In Count II, Cates alleges assault and battery.             In North

Carolina, an assault “is an offer to show violence to another

without striking him, and a battery is the carrying of the threat

into effect by the infliction of a blow.”       Dickens v. Puryear, 276

S.E.2d 325, 330 (N.C. 1981).      The action for battery prevents the

“intentional and unpermitted contact with one’s person” while the

                                    8



    Case 1:20-cv-00200-TDS-JEP Document 26 Filed 09/23/20 Page 8 of 19
action for assault protects the “freedom from apprehension of a

harmful   or   offensive      contact   with    one’s   person.”       Id.     The

apprehension “must be one of an immediate harmful or offensive

contact, as distinguished from contact in the future.”                 Id.

     Here, Cates has not pled any facts that he was in apprehension

of an immediate harmful or offensive contact from Sandoval, or

that Sandoval caused any intentional and unpermitted contact with

Cates.    Sandoval appears from the amended complaint not to have

interacted personally with Cates at all.                The amended complaint

alleges only that Sandoval “viewed the videotape” and “presented

a signed Search Warrant” to the Superior Court of Durham County.

(Doc. 21-1 ¶¶ 12-13.)         It is not even clear that Cates knew about

these    actions,     or    that   anything    Sandoval    did   put   Cates   in

apprehension     of        immediate    harmful    or     offensive     contact.

Accordingly, the court will dismiss Count II in the                      amended

complaint as to Sandoval.

     In Count III, Cates brings a claim under 18 U.S.C. § 1983

alleging violations of the First, Fourth, Fifth, and Fourteenth

Amendments of the U.S. Constitution.               To state a claim under

§ 1983, “a plaintiff must allege the violation of a right secured

by the Constitution and laws of the United States, and must show

that the alleged deprivation was committed by a person acting under

color of state law.”         West v. Atkins, 487 U.S. 42, 48 (1988).

     Cates is not clear regarding what § 1983 claims he brings.

                                         9



    Case 1:20-cv-00200-TDS-JEP Document 26 Filed 09/23/20 Page 9 of 19
The amended complaint -- which, despite being amended, remains

skeletal   --    alleges     that    “Defendants’    actions    constituted

violations of the Plaintiff’s rights guaranteed by the United

States Constitution and it’s [sic] Amendments, including inter

alia, the First, Fourth, Fifth & Fourteenth Amendments.”               (Doc.

21-1 ¶ 30.)      “[M]ere conclusory statements” do not survive a

12(b)(6) motion.    Iqbal, 556 U.S. at 678.         The court struggles to

discern what cognizable First or Fifth Amendment3 violation has

been alleged.4

     Construed    in   the   light    most   favorable   to    him,   Cates’s

allegations most likely       claim    a violation of his Fourth          and

Fourteenth Amendment rights stemming from the issuance of the

warrant without probable cause.        (See Doc. 21-1 ¶¶ 11-16.)

     The Fourth Amendment protects “against unreasonable searches

and seizures.”     U.S. Const. amend. IV.        This protection against

unreasonable seizures “protects individuals from being seized in

the absence of probable cause.”        Swick v. Wilde, No. 1:10-CV-303,


3
 To the extent Cates is alleging a Fifth Amendment due process violation,
the Fifth Amendment due process clause applies solely to the federal
government, and Cates is suing only state actors.       See Dusenbery v.
United States, 534 U.S. 161, 167 (2002) (“The Due Process Clause of the
Fifth Amendment prohibits the United States, as the Due Process Clause
of the Fourteenth Amendment prohibits the States, from depriving any
person of property without ‘due process of law.’”).
4
  The court relies on the parties’ briefing as an important part of the
adversarial system to, as relevant here, address the sufficiency of the
complaint.    Unfortunately, Sandoval does not address the specific
amendments and whether Cates has pled a cognizable § 1983 claim under
each.

                                      10



    Case 1:20-cv-00200-TDS-JEP Document 26 Filed 09/23/20 Page 10 of 19
2012 WL 3780350, at *7 (M.D.N.C. Aug. 31, 2012).          Probable cause

must be based on a truthful affidavit.           See Franks v. Delaware,

438 U.S. 154, 164-65 (1978) (“When the Fourth Amendment demands a

factual showing sufficient to compromise ‘probable cause,’ the

obvious assumption is that there will be a truthful showing.”

(citation and alterations omitted)).        A complaint that an officer

knowingly filed a false affidavit can state a claim under § 1983.

See Miller v. Prince George’s Cnty., MD, 475 F.3d 621, 630–31 (4th

Cir. 2007) (“An investigation need not be perfect, but an officer

who intentionally or recklessly puts lies before a magistrate, or

hides   facts   from   him,   violates    the   Constitution   unless    the

untainted facts themselves provide probable cause.”).

     The facts set out, even in Cates’s amended complaint, are

minimal.   However, at this early stage Cates has met the minimal

threshold of plausibility.        He alleges that Sandoval viewed a

videotape allegedly proving that he did not commit a sexual assault

but nevertheless applied to a local judge for, and received, a

search warrant based on false information.         (Doc. 21-1 ¶¶ 12-15.)

Because of this warrant, Cates alleges, he was arrested by the

North Carolina SBI.      (Id. ¶ 22.)       If true, Cates has stated a

plausible claim under § 1983.            The court will therefore deny

Sandoval’s motion to dismiss as to Count III.

     In Count IV, Cates alleges violations of Article I, Sections

18 and 20 of the North Carolina Constitution.

                                    11



   Case 1:20-cv-00200-TDS-JEP Document 26 Filed 09/23/20 Page 11 of 19
       Article I, Section 18 states, “All courts shall be open; every

person for an injury done him in his lands, goods, person, or

reputation shall have remedy by due course of law; and right and

justice shall be administered without favor, denial, or delay.”

N.C. Const. art. I, § 18.     This so-called “open doors” provision

has been interpreted      as granting standing      to anyone who has

suffered a harm to pursue judicial relief.          See Yarbrough v. E.

Wake First Charter Sch., 108 F. Supp. 3d 331, 342 (E.D.N.C. 2015)

(reviewing a claim brought under Section 18); Boyce v. N. Carolina

State Bar, 814 S.E.2d 127, 132 (N.C. App. 2018).            But “the very

fact   plaintiff   has   asserted   his   claims   in   a   court   of   law

contradicts his own argument that defendant has somehow barred

plaintiff a judicial remedy.” Teleflex Info. Sys., Inc. v. Arnold,

513 S.E.2d 85, 88 (N.C. App. 1999).       So, too, here.    Cates has not

alleged any facts showing that Sandoval has barred him from seeking

a judicial remedy for his alleged harms -- indeed, the very

existence of this action shows otherwise.

       Article I, Section 20 states, “General warrants, whereby any

officer or other person may be commanded to search suspected places

without evidence of the act committed, or to seize any person or

persons not named, whose offense is not particularly described and

supported by evidence, are dangerous to liberty and shall not be

granted.”    N.C. Const. art. I, § 20.    This provision, analogous to

the Fourth Amendment of the U.S. Constitution, “likewise prohibits

                                    12



   Case 1:20-cv-00200-TDS-JEP Document 26 Filed 09/23/20 Page 12 of 19
unreasonable searches and seizures and requires that warrants be

issued only on probable cause.”      State v. Allman, 794 S.E.2d 301,

303 (N.C. 2016).

     However, Cates is only permitted to bring a direct claim under

the North Carolina Constitution if there is no adequate state-law

remedy available to provide relief.             See Edwards v. City of

Concord, 827 F. Supp. 2d 517, 521 (M.D.N.C. 2011) (“To              assert   a

direct constitutional claim . . . a plaintiff must allege that no

adequate state remedy exists to provide relief for the injury.”

(quoting Copper v. Denlinger, 688 S.E.2d 426, 428 (N.C. 2010)).

“Put another way, ‘a plaintiff must have at least the opportunity

to enter the courthouse doors and present his claim.’                    Direct

constitutional claims, therefore, protect a plaintiff’s right to

redress   when   doctrines   like   sovereign    immunity    preclude      the

possibility of common law remedies.”       Swick, 2012 WL 3780350, at

*31 (quoting Craig v. New Hanover Cnty. Bd. of Educ., 678 S.E.2d

351, 355 (N.C. 2009)).

     Here, Cates’s claim is for unreasonable search and seizure

under the North Carolina Constitution.      North Carolina courts have

identified   corresponding   adequate    state    claims    such    as    false

imprisonment and trespass to chattels.       See Rousselo v. Starling,

495 S.E.2d 725, 727 (N.C. App. 1998).      The court is not dismissing

Cates’s false imprisonment claim, i.e., he has “the opportunity to

enter the courthouse doors and present his claim.”                 See Swick,

                                    13



   Case 1:20-cv-00200-TDS-JEP Document 26 Filed 09/23/20 Page 13 of 19
2012 WL 3780350, at *31.           This provides Cates an adequate state-

law remedy, and the court will therefore dismiss Count IV as to

Sandoval.5

       Finally, in Count V, Cates alleges “infliction of emotional

distress.”     (Doc. 21-1 ¶¶ 39-42.)         Cates does not state whether he

is asserting a claim for intentional or negligent infliction of

emotional distress, so the court will consider both.

       The tort of intentional infliction of emotional distress

(“IIED”) consists of “(1) extreme and outrageous conduct, (2) which

is intended to cause and does cause (3) severe emotional distress

to another.”       Dickens, 276 S.E.2d at 335.         The tort can also exist

when the defendant’s actions indicate a reckless indifference to

the possibility of severe emotional distress.                 Id.   The elements

of the tort of negligent infliction of emotional distress require

that “(1) the defendant negligently engaged in conduct, (2) it was

reasonably foreseeable that such conduct would cause the plaintiff

severe emotional distress (often referred to as ‘mental anguish’),

and    (3)   the   conduct   did   in   fact   cause    the   plaintiff   severe

emotional distress.”         Johnson v. Ruark Obstetrics & Gynecology



5
  Even if Cates does not ultimately succeed on his false imprisonment
claim, that does not mean he lacked an adequate state-law remedy. An
available claim does not fail to provide an adequate remedy merely
because the claim is meritless. See Edwards, 827 F. Supp. 2d at 524
(collecting cases and concluding “[n]or have North Carolina courts found
that an available claim fails to provide an adequate remedy because a
plaintiff may not be able to meet his factual proof”).


                                        14



      Case 1:20-cv-00200-TDS-JEP Document 26 Filed 09/23/20 Page 14 of 19
Assocs., P.A., 395 S.E.2d 85, 97 (N.C. 1990).                In either context,

“severe      emotional      distress”      means   “any   emotional     or   mental

disorder,     such    as,    for   example,     neurosis,   psychosis,       chronic

depression, phobia, or any other type of severe and disabling

emotional or mental condition which may be generally recognized

and diagnosed by professionals trained to do so.”                  Id.; see also

Holloway v. Wachovia Bank & Tr. Co., 452 S.E.2d 233, 243 (N.C.

1994) (“[T]he severe emotional distress required for IIED is the

same    as   that    required      for   negligent   infliction    of   emotional

distress.”).

       This is a high bar, and Cates does not make any specific

factual allegations to establish the requisite severe emotional

distress for either an intent- or negligence-based claim.                      Cates

alleges “mental anguish, trauma and embarrassment” as a result of

the investigation.          (Doc. 21-1 ¶ 41.)        He has alleged no further

facts    showing     a   “severe     and    disabling”    mental   or   emotional

condition.      See Ruark, 395 S.E.2d at 97.              Nor has he pled facts

showing he sought therapy or treatment for anything arising out of

these incidents.         See Swick, 2012 WL 3780350, at *30.            “Temporary

anxiety” is not enough.            See Ruark, 395 S.E.2d at 97.         Nor is the

mere assertion of “great embarrassment.”                  Morrow v. Kings Dep’t

Stores, Inc., 290 S.E.2d 732, 737 (N.C. App. 1982).                   Accordingly,

the court will dismiss Count V as to Sandoval.



                                           15



   Case 1:20-cv-00200-TDS-JEP Document 26 Filed 09/23/20 Page 15 of 19
           2.   Defendants Durham Police Department, City                 of
                Durham, and City Council of the City of Durham

     Cates alleges the same five counts against the three City of

Durham Defendants.   These Defendants collectively moved to dismiss

pursuant to Federal Rule of Civil Procedure 12(b)(6).            (Doc. 9.)

Cates did not file a response.         While the “motion to dismiss is

unopposed and may ordinarily be granted on that basis, see Local

Rule 7.3(k), the court must examine the motion on its merits.”

See Ulhorn v. Fletcher, No. 1:18CV137, 2018 WL 4055267, at *2

(M.D.N.C. Aug. 24, 2018) (citation omitted).

     As to the City of Durham, it argues that Cates failed to

properly serve it, depriving this court of personal jurisdiction

over it.   (Doc. 9 at 4-5.)      “Absent waiver or consent, a failure

to obtain proper service on the defendant deprives the court of

personal   jurisdiction   over   the    defendant.”    Ulhorn,    2018    WL

4055267, at *2 (quoting Koehler v. Dodwell, 152 F.3d 304, 306 (4th

Cir. 1998)). Although service is not invalided by every “technical

violation” of the rules, “the rules are to be followed, and plain

requirements for the means of effecting service of process may not

be ignored.”    Id. (quoting Armco, Inc. v. Penrod-Stauffer Bldg.

Sys., Inc., 733 F.2d 1087, 1089 (4th Cir. 1984)).

     Service on a city is proper when the summons and complaint

are delivered to the city’s chief executive officer or served as

prescribed by that state’s law.         Fed. R. Civ. P. 4(j)(2).         The


                                   16



   Case 1:20-cv-00200-TDS-JEP Document 26 Filed 09/23/20 Page 16 of 19
City of Durham’s “chief executive officer” is its city manager.

See Baker v. Durham Cnty. S.W.A.T. Team, No. 1:14CV878, 2016 WL

2621972, at *2 (M.D.N.C. May 5, 2016), adopted sub nom. Baker v.

Durham S.E.T., No. 1:14CV878, 2016 WL 3747615 (M.D.N.C. July 11,

2016) (“Durham’s Code of Ordinances does not refer to a ‘chief

executive officer’ as a top ranking position that oversees the

City’s operations, however the City’s administrative head is the

city manager.”).      North Carolina law allows a plaintiff to serve

a city’s mayor, city manager, or clerk.          See id.; N.C. R. Civ.

Pro. 4(j)(5).

     Here,    Cates   served   the   Durham   city    attorney,   Kimberly

Rehberg.     (Doc. 1-1 at 9.)      Ms. Rehberg is not the mayor, city

manager, or clerk for the City of Durham.            Accordingly, because

Cates failed to properly serve the City of Durham as mandated by

the Federal Rules of Civil Procedure, this court lacks personal

jurisdiction over it.

     As to the Durham Police Department and the City Council of

the City of Durham, they argue that neither has the legal capacity

to be sued.     (Doc. 9 at 7-8.)     They are correct.    “[T]he capacity

of a governmental body to be sued in federal court is governed by

the law of the state in which the federal court is located.”

Fisher v. Winston-Salem Police Dep’t, 28 F. Supp. 3d 526, 534

(M.D.N.C. 2014); Fed. R. Civ. Pro. 17(b)(3). “Under North Carolina

law, a police department is not an independent legal entity with

                                     17



   Case 1:20-cv-00200-TDS-JEP Document 26 Filed 09/23/20 Page 17 of 19
the    capacity       to    sue   and   be    sued.”          Townsend   v.    City   of

Fayetteville, No. 5:13-CV-195, 2013 WL 2240996, at *1 (E.D.N.C.

May 21, 2013); see also Wright v. Town of Zebulon, 688 S.E.2d 786,

789 (N.C. App. 2010) (“In North Carolina there is no statute

authorizing          suit    against    a     police      department.”        (citation

omitted)).        And while a city can be sued, see N.C. Gen. Stat.

§ 160A-11 (2019), there is likewise no statute authorizing a city

council to be sued.

       Accordingly, the court will grant the City of Durham’s motion

to dismiss, and these claims will be dismissed without prejudice.

(Doc. 9.)

III. CONCLUSION

       For the reasons stated above,

       IT    IS   THEREFORE       ORDERED    that      Defendant   Jesus      Sandoval’s

motion to dismiss (Doc. 7) is GRANTED as to Counts II, IV, and V,

which are DISMISSED, and DENIED as to Counts I and III as they

raise       claims    against      Sandoval       in    his   individual      capacity.

Defendants Durham Police Department, City of Durham, and City

Council of the City of Durham’s motion to dismiss (Doc. 9) is

GRANTED, and the complaint is DISMISSED against them without

prejudice.        Plaintiff Jack Norman Cates’s motion to amend his

complaint (Doc. 21) is GRANTED, and Cates shall file a copy of the

proposed amended complaint in the form of Exhibit 1 to Docket Entry

21 forthwith.         The case shall proceed only as to those claims and

                                             18



      Case 1:20-cv-00200-TDS-JEP Document 26 Filed 09/23/20 Page 18 of 19
Defendants that have survived the motions to dismiss as noted in

this memorandum opinion and order.



                                           /s/   Thomas D. Schroeder
                                        United States District Judge

September 22, 2020




                                   19



   Case 1:20-cv-00200-TDS-JEP Document 26 Filed 09/23/20 Page 19 of 19
